Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 and 13-15 drawn to a MIMO communication method and system that include the steps of (a), obtaining a priori statistical channel information of user equipments (UEs) in a refined beam domain, (b) obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain and (c) performing robust precoding transmission by using the a posteriori statistical channel information comprising the channel mean and variance information in the refined beam domain, classified in class CPC class H04B7/0417.

II.	Claims 10-12 drawn to a MIMO methods that includes the steps of: (a) transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1; (b) performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain; and (c), transforming a precoding result in the refined beam domain into an antenna domain through the refined sampling steering vector matrix, classified in CPC class H04B7/0456.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the particular feature of “transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1; performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain; and transforming a precoding result in the refined beam domain into an antenna domain through the refined sampling steering vector matrix” 
while the combination does not require such “transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1; performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain”. 
In fact the combination does not include any type of transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, or performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain; or any type oftransforming a precoding result in the refined beam domain into an antenna domain through the refined sampling steering vector matrix.   

The subcombination has separate utility such as transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain and transforming a precoding result in the refined beam domain into an antenna domain through the refined sampling steering vector matrix. 
Further, the sub-combination as claimed does not require the particulars of the combination as claimed because the combination requires the particular feature of “obtaining a priori statistical channel information of user equipments (UEs) in a refined beam domain, (b) obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain and (c) performing robust precoding transmission by using the a posteriori statistical channel information comprising the channel mean and variance information in the refined beam domain", while the sub-combination does not require any of such obtaining of prior8y statistical channel information or posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain, wherein the a posteriori statistical channel information comprises channel mean and variance information in the refined beam domain.
Further, the combination has separate utility different from combination such as obtaining a priori statistical channel information of user equipments (UEs) in a refined beam domain, wherein the refined beam domain is a refined beam domain with a multiple of 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1, and a refined beam domain channel and an antenna domain channel are converted into each other through a refined sampling steering vector matrix; and obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain, wherein the a posteriori statistical channel information comprises channel mean and variance information in the refined beam domain. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The combination requires an independent search for finding the concept of “obtaining a priori statistical channel information of user equipments (UEs) in a refined beam domain, wherein the refined beam domain is a refined beam domain with a multiple of 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1, and a refined beam domain channel and an antenna domain channel are converted into each other through a refined sampling steering vector matrix; obtaining a posteriori statistical channel information of the UEs in the refined beam domain based on a pilot signal and the a priori statistical channel information in the refined beam domain, wherein the a posteriori statistical channel information comprises channel mean and variance information in the refined beam domain”, while the subcombination requires a separate and different search for finding the features of “transforming initial precoding into a refined beam domain through a refined sampling steering vector matrix, wherein the refined beam domain is a refined beam domain with a multiple 1 or a refined beam domain with an integer multiple or a fraction multiple greater than 1; and performing beam domain precoding update in the refined beam domain by using a posteriori statistical channel information, wherein the a posteriori statistical channel information in the refined beam domain is obtained based on a pilot signal and a priori statistical channel information in the refined beam domain”. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverses on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

A telephone call was made to applicant’s correspondence telephone number (7036217140)  on August 12, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any response to this Office Action should be faxed to (703) 872-9306 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                       

/FRED A CASCA/Primary Examiner, Art Unit 2644